DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-8 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-8 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) the first printing device having a condition corresponding to the proxy device; a second printing device of the plurality of printing devices, the second printing device not having the condition corresponding to the proxy device; and a private server connected to the public server and storing the document, wherein the private server applies a policy to the request to determine whether to forward the document to the public server, wherein the proxy device accepts the request if from the first printing device, and wherein the proxy device does not accept the request if from the second printing device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2014/0340717 to Meiyappan which teaches a system for cloud-based facsimile services comprising a cloud facsimile sending device configured to be coupled to a network, to generate image data of a document and to transmit the image data over the network. A 

The other art is US Publication No. 2008/0034403 to Kakigi which teaches a printing system in which the latest policy information is reflected at all times and document-by-document policy information is checked. To accomplish this, the printing system includes an information processing apparatus adapted to output print data, a policy server adapted to manage policy information and at least one printing apparatus. The information processing apparatus outputs print data to which an identification information has been appended. The printing apparatus acquires print data via an information communication medium, accesses the policy server based upon access information and acquires policy information by transmitting authentication information and an identification information to the policy server. Further, in accordance with the acquired policy information, the printing apparatus determines whether or not to execute printing. The policy server issues the policy information based upon authentication information and identification information. However, Kakigi fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a response to Election/Restriction filed on 08/25/2021 where the Applicants hereby elect without traverse, Species I, claims 1-8.

The claims have been amended as follows: 
9. (Cancelled).
10. (Cancelled).
11. (Cancelled).
12. (Cancelled).
13. (Cancelled).
14. (Cancelled).
15. (Cancelled).
16. (Cancelled).
17. (Cancelled).
18. (Cancelled).
19. (Cancelled).
20. (Cancelled).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675